Appeal by the defendant from a judgment of the County Court, Westchester County (Nicolai, J.), rendered September 28, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The plea allocution minutes reveal that the defendant waived his right to appeal as part of the plea agreement, and that the waiver was made freely, knowingly, and voluntarily (see, People v Seaberg, 74 NY2d 1; People v Roache, 166 AD2d 618; People v Barnwell, 161 AD2d 771). Kunzeman, J. P., Sullivan, Lawrence and Balletta, JJ., concur.